                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

KEHINDE BALOGUN,

        Plaintiff,
                                                      Case No. 18-cv-301-wmc
   v.

THE BOARD OF REGENTS OF THE
UNIVESITY OF WISCONSIN SYSTEM,
KEVIN CHEREK, and BOBBY BURROW,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants The Board of Regents of the University of Wisconsin System, Kevin

Cherek, and Bobby Burrow against plaintiff Kehinde Balogun dismissing this case.


        Approved as to form this       of August, 2019.
